Exhibit 10.3

 

Execution Version

 

 

--------------------------------------------------------------------------------

EVO PAYMENTS, INC.

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated as of May 22, 2018

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

Page

1.

DEMAND AND SHELF REGISTRATIONS


1

 

 

 

 

 

1.1.

Requests for Non-Shelf Registration


1

 

1.2.

Demand Notice


2

 

1.3.

Short-Form Registrations


3

 

1.4.

Shelf Registration Statements


3

 

1.5.

Resale Shelf Registration Statement


4

 

1.6.

Notices in Connection with Shelf Registration Statement


4

 

1.7.

Shelf Take-Downs


4

 

1.8.

Priority on Demand Registrations


6

 

1.9.

Suspension of Registration.


7

 

1.10.

Selection of Underwriters


8

 

1.11.

Other Registration Rights


8

 

 

 

 

2.

PIGGYBACK REGISTRATIONS


9

 

 

 

 

 

2.1.

Right to Piggyback


9

 

2.2.

Priority on Primary Registrations


9

 

2.3.

Priority on Secondary Registrations


10

 

2.4.

Withdrawal of Piggyback Registration; Expenses


10

 

 

 

 

3.

REGISTRATION AND COORDINATION GENERALLY


10

 

 

 

 

 

3.1.

Registration Procedures


10

 

3.2.

Obligations of Holders of Registrable Securities


14

 

3.3.

Registration Expenses


15

 

3.4.

Underwritten Offerings


15

 

3.5.

Current Information; Rule 144 Reporting


17

 

3.6.

In Kind Distributions


17

 

 

 

 

4.

INDEMNIFICATION


17

 

 

 

 

 

4.1.

Indemnification by the Company


17

 

4.2.

Indemnification by Holders of Registrable Securities


18

 

4.3.

Procedure


18

 

4.4.

Entry of Judgment; Settlement


19

 

4.5.

Contribution


19

 

4.6.

Other Rights


20

 

4.7.

Indemnification Payments


20

 

 

 

 

5.

DEFINITIONS AND RULES OF CONSTRUCTION


20

 

 

 

 

 

5.1.

Definitions


20

 

5.2.

Rules of Construction


23





i

--------------------------------------------------------------------------------

 



6.

MISCELLANEOUS


24

 

 

 

 

 

6.1.

No Inconsistent Agreements


24

 

6.2.

Adjustments Affecting-Registrable Securities


24

 

6.3.

Remedies


24

 

6.4.

Amendment and Waiver


24

 

6.5.

Successors and Assigns; Transferees


24

 

6.6.

Reserved


25

 

6.7.

Severability


25

 

6.8.

Counterparts


25

 

6.9.

Descriptive Headings; No Strict Construction


25

 

6.10.

Notices


25

 

6.11.

Electronic Delivery


27

 

6.12.

Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL


27

 

6.13.

Exercise of Rights and Remedies


28

 

6.14.

Aggregation of Registrable Securities


28

 

6.15.

Independent Nature of Each Holder’s Obligations


29

 

6.16.

Dilution


29

 

6.17.

Replacement of Prior Agreement; Effectiveness


29

 

6.18.

Joinder with Respect to Certain Rights and Obligations


29

 

 



 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of May 22, 2018
by and among:

(i)        EVO Payments, Inc., a Delaware corporation (together with its
successors and permitted assigns, the “Company”);

(ii)       Each of the Persons identified on Schedule I attached hereto
(together with their respective transferees, “MDP”);

(iii)      Each of the Persons identified on Schedule II attached hereto
(together with their respective transferees, each a “Management Stockholder” and
together the “Management Stockholders”);

(iv)      such other Persons, if any, that from time to time become parties
hereto (collectively, and together with their respective transferees, MDP and
the Management Stockholders, the “Stockholders”); and

(v)       with respect to Section 6.18, Blueapple, Inc., a Delaware corporation
(together with its transferees, “Blueapple”).

Unless otherwise noted herein, capitalized terms used herein shall have the
meanings set forth in Section 5.

RECITALS

WHEREAS, the Company is currently pursuing an initial public offering of its
Class A Common Stock, the proceeds of which will be used to purchase
newly-issued common units in EVO Investco, LLC; and

WHEREAS, the Company and certain of the parties hereto are also party to that
certain Registration Rights Agreement, dated December 27, 2012 (the “Prior
Registration Rights Agreement”), which they now desire to replace in its
entirety with this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

AGREEMENT

1.         DEMAND AND SHELF REGISTRATIONS.

1.1.      Requests for Non-Shelf Registrations.  Subject to the terms and
conditions of this Agreement, (a) MDP may require the Company (subject to any
contractual lock-up agreements then in effect) to register under the Securities
Act all or part of its Registrable Securities (including, in the case of
delivery of a Call Option Put Notice, Company-Offered Registrable Securities)
having an anticipated aggregate offering price of at least $10 million,
individually or

 

 



 

--------------------------------------------------------------------------------

 



in the aggregate with other Registrable Securities, based on the last sales
price of the shares of Class A Common Stock as of the trading date prior to the
date of notice, and (b) the Company (subject to any contractual lock-up
agreements then in effect), acting in response to its receipt of a Sale Notice,
with respect to Registrable Securities having an anticipated aggregate offering
price of at least $10 million, individually or in the aggregate with other
Registrable Securities, based on the last sales price of the shares of Class A
Common Stock as of the trading date prior to the date of notice, may initiate
registration under the Securities Act of the number of Company-Offered
Registrable Securities necessary to permit the Company to purchase Common Units
under the LLC Agreement in response to such Sale Notice.  Notwithstanding
anything contained herein to the contrary, MDP will only be entitled to deliver
four (4) requests for Demand Registration within any twelve (12) month period;
provided that (i) a registration shall not count as a Demand Registration unless
and until such Demand Registration becomes effective and MDP is able to register
and sell at least 75% of the Registrable Securities offered by it in such Demand
Registration and (ii) any Demand Registration initiated by the Company in which
MDP sells Registrable Securities shall constitute a Demand Registration
requested by MDP for purposes of this limitation.

1.2.      Demand Notice for Non-Shelf Registrations.

(a)        All requests by MDP for Demand Registrations shall be made by giving
written notice to the Company (a “Demand Notice”).  A Call Option Put Notice
pursuant to which the Company will be required to use commercially reasonable
efforts to offer and sell a number of Company-Offered Registrable Securities
shall constitute a Demand Notice for purposes of this Agreement (it being
understood that any Call Option Put Notice delivered in connection with a
separate Demand Notice shall be deemed to be part of the same, single Demand
Notice).  Each Demand Notice shall specify the approximate number of Registrable
Securities that MDP requests to be registered.  As promptly as practicable, and
in any event within five (5) Business Days after receipt of a Demand Notice, the
Company will give written notice of such request to all other holders of
Stockholder-Offered Registrable Securities and to Blueapple (in accordance with
Section 11.01(a) of the LLC Agreement) and, subject to Section 1.8, will include
in such registration (and in all related registrations and qualifications under
blue sky laws or in compliance with other registration requirements and in any
related underwriting) (i) all Stockholder-Offered Registrable Securities with
respect to which the Company has received written requests for inclusion therein
from Stockholders within five (5) Business Days after the delivery of the
Company’s notice and (ii) such number of Company-Offered Registrable Securities
as necessary to permit (a) if applicable, the purchase of the Call Option and
payment of the exercise price for the Call Option on the terms provided in the
Exchange Agreement and (b) the Company to purchase any Common Units that the
Company has received a written request from Blueapple to purchase within five
(5) Business Days after the delivery of the Company’s notice.

(b)        As promptly as practicable, and in any event within five (5) Business
Days after receipt of any Sale Notice in response to which the Company intends
to initiate a Demand Registration, the Company will give written notice of such
Demand Registration to all holders of Stockholder-Offered Registrable Securities
and the Call Option Holder and, subject to Section 1.8, will include in such
registration (and in all related





2

--------------------------------------------------------------------------------

 



registrations and qualifications under blue sky laws or in compliance with other
registration requirements and in any related underwriting) (a) all
Stockholder-Offered Registrable Securities with respect to which the Company has
received written requests for inclusion therein from Stockholders within five
(5) Business Days after the delivery of the Company’s notice and (b) a number of
Company-Offered Registered Securities necessary to permit the purchase, if
applicable, of the portion of the Call Option specified in a Call Option Put
Notice and the payment of the exercise price therefor on the terms provided in
the Exchange Agreement.

(c)        In the event that a Call Option Put Notice is delivered as or as part
of a Demand Notice for an underwritten offering, MDP may require (i) all holders
of Stockholder-Offered Registrable Securities participating in such Demand
Registration pursuant to Section 1.2(b) to instead sell their
Stockholder-Offered Registrable Securities to be included in such Demand
Registration to the Company and (ii) the Company to register such number of
shares of Class A Common Stock in a primary offering sufficient to purchase all
such Stockholder-Offered Registrable Securities pursuant to Section
1.2(c)(i).  In the event that any Demand

Registration for an underwritten offering is conducted as a primary offering
pursuant to this Section 1.2(c), the terms of this Agreement shall apply to such
offering with each holder of Stockholder-Offered Registrable Securities
participating in such Demand Registration being treated to the fullest extent
possible as having directly registered the Stockholder-Offered Registrable
Securities to be purchased by the Company in such offering for purposes of
ascertaining the rights and obligations of such holders, the Call Option Holder
and Blueapple under this Agreement.

1.3.      Short-Form Registrations.  Demand Registrations will be registered on
Form S-1 or any similar or successor long-form registration statement
(“Long-Form Registration Statement”) or Form S-3 or any similar or successor
short-form registration (“Short-Form Registration Statements”) whenever the
Company is permitted to use any applicable short-form (unless the managing
underwriter(s) of such offering requests that such Demand Registration be on a
Long-Form Registration Statement.  The Company will use its reasonable best
efforts to make Short-Form Registration Statements available for the sale of
Registrable Securities.

1.4.      Shelf Registration Statements.  During any time when Short-Form
Registration Statements are available for the sale of Registrable Securities,
Blueapple or MDP may require the Company to file a Short-Form Registration
Statement with the Securities and Exchange Commission in accordance with and
pursuant to Rule 415 under the Securities Act (or any successor rule then in
effect) (a “Shelf Registration Statement”) registering such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from MDP or Blueapple, as applicable, and any other
Registrable Securities requested to be included pursuant to Section 1.6. The
Company shall use its reasonable best efforts to cause the Shelf Registration
Statement to be declared effective under the Exchange Act as soon as practicable
after filing. At the request of MDP, such Shelf Registration Statement
(including any Resale Shelf Registration Statement) will refer to the
Stockholders in a generic manner as permitted under Rule 430B (in which case, if
the Company is required to specify a number of Registrable Securities being
registered on such Shelf Registration Statement, the Company shall register a
number of Registrable Securities on behalf of each Stockholder in the same
proportion





3

--------------------------------------------------------------------------------

 



as the Registrable Securities requested to be registered by MDP bear to the
number of Registrable Securities beneficially owned by MDP) and, if at the time
of such request, the Company is a WKSI, at the request of MDP, such Shelf
Registration Statement shall cover an unspecified number of Registrable
Securities to be sold by the Stockholders.  Once effective, the Company shall
cause any Shelf Registration Statement (including the Resale Shelf Registration
Statement) to remain continuously effective for a period ending on the earlier
of (i) the third anniversary of the date of effectiveness of such Shelf
Registration Statement, (ii) the date on which all Registrable Securities
included in such registration have been sold or distributed pursuant to such
Shelf Registration Statement, (iii) the date as of which all of the
Stockholder-Offered Registrable Securities included in such Shelf Registration
Statement cease to be Stockholder-Offered Registrable Securities, and (iv) to
the extent any Company-Offered Registrable Securities have been registered
thereunder with respect to the Company’s obligation in connection with receipt
of a Call Option Put Notice, until the expiration of the Call Option.

1.5.      Resale Shelf Registration Statement.  Without limiting the generality
of Section 1.4, unless MDP instructs the Company otherwise in writing with
respect to its Registrable Securities (and, for the Call Option Holder, with
respect to the applicable Company-Offered Registrable Securities) or Blueapple
instructs the Company otherwise in writing with respect to the registration of
Company-Offered Registrable Securities, the Company shall use its reasonable
best efforts to cause a Shelf Registration Statement for the sale or
distribution of Registrable Securities, including by way of an underwritten
offering, block sale or other distribution plan (the “Resale Shelf Registration
Statement”), to be filed and declared effective under the Securities Act as soon
as practicable after such time as the Company is eligible to file a Short Form
Registration Statement (subject to the expiration of any lock-up period
applicable to the Company and the Stockholders).

1.6.      Notices in Connection with Shelf Registration Statement.  In the event
the Company is filing a Shelf Registration Statement pursuant to Section 1.4 or
Section 1.5, the Company shall give notice to each Stockholder, the Call Option
Holder and Blueapple in the manner and within the time periods set forth in
Section 1.2 and, subject to Section 1.8, will include in such Shelf Registration
Statement (i) all Stockholder-Offered Registrable Securities with respect to
which the Company has received written requests for inclusion therein from
Stockholders within five (5) Business Days after the delivery of the Company’s
notice and (ii) such number of Company-Offered Registrable Securities as
necessary (i) to permit the Company to purchase any Common Units that the
Company has received a written request from Blueapple to purchase within five
(5) Business Days after the delivery of the Company’s notice and (ii) if
applicable, to permit the Company to purchase all or such portion of the Call
Option as requested by the Call Option Holder and to pay the exercise price
therefor on the terms provided in the Exchange Agreement.  No notice shall be
required to be delivered to Stockholders in connection with a Shelf Registration
Statement in which Stockholders are not named in reliance on Rule 430B because
all Stockholder-Offered Registrable Securities will be included up to the
applicable percentage specified by MDP or in connection with a Shelf
Registration Statement registering an indeterminate amount of Class A Common
Stock.

1.7.      Shelf Take-Downs.





4

--------------------------------------------------------------------------------

 



(a)        At any time that a Shelf Registration Statement (including the Resale
Shelf Registration Statement) is effective (subject to any contractual lock-up
agreements then in effect), if MDP delivers a notice to the Company (a
“Take-Down Notice”) stating that it intends to effect an offering from such
Shelf Registration Statement (a “Shelf Offering”) of all or part of its
Registrable Securities included by it on such Shelf Registration Statement,
whether such offering is underwritten or non-underwritten, and stating the
number of its Registrable Securities to be included in the Shelf Offering, then
the Company shall amend or supplement such Shelf Registration Statement, as may
be necessary in order to enable such Registrable Securities to be distributed
pursuant to the Shelf Offering (taking into account the inclusion of Registrable
Securities pursuant to this Section 1.7).  Promptly upon receipt of a Take-Down
Notice (and in no event later than the second Business Day thereafter), the
Company shall give written notice of the Take-Down Notice to all other Potential
Takedown Participants (including Blueapple in accordance with Section 11.01(a)
of the LLC Agreement).  No notice shall be required to be delivered to Blueapple
or any Stockholder in connection with any Take-Down Notice indicating that MDP
intends to engage in a non-unwritten transaction (e.g., a sale to a broker or
market maker in a non-underwritten block trade).  Any such Take-Down Notice
indicating that MDP intends to engage in a non-unwritten transaction (e.g., a
sale to a broker or market maker in a non-underwritten block trade) must be (i)
received by 5:00 p.m., New York City Time, on the Business Day prior to the date
on which such transaction is expected to occur and (ii) executed by MDP within
three Business Days after such Take-Down Notice is received by the Company.

(b)        At any time that a Shelf Registration Statement (including the Resale
Shelf Registration Statement) is effective, after receipt of a Sale Notice or
Call Option Put Notice in response to which the Company intends to initiate a
Shelf Offering, the Company will give written notice of such Shelf Offering as
promptly as practicable to all Potential Takedown Participants and in any event
no later than the second Business Day after receipt of the Sale Notice.

(c)        Any Potential Takedown Participant wishing to include Registrable
Securities with respect to an underwritten Take-Down Offering (whether initiated
by the Company or MDP) shall inform the Company as promptly as practicable of
the number of Registrable Securities it seeks to have included in such Take-Down
Offering, which shall not exceed the number of Registrable Securities registered
on behalf of such Potential Takedown Participant in the applicable Shelf
Registration Statement. Such notice shall be given by the Stockholder as
promptly as practicable, but in no event later than the earlier of (1) 5:00
p.m., New York City time, on the Business Day prior to the date on which a
preliminary prospectus or prospectus supplement intended to be used in
connection with pre-pricing marketing efforts for such takedown is finalized and
(2) the second Business Day after the delivery of the Company’s notice pursuant
to Section 1.7(a) or 1.7(b), as applicable. Subject to Section 1.8, the Company
shall include in such Shelf Offering (i) all Stockholder-Offered Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from Potential Takedown Participants within the foregoing time
period and (ii) such number of Company-Offered Registrable Securities as
necessary to permit the Company to purchase (x) any Common Units that the
Company has received a written request from Blueapple





5

--------------------------------------------------------------------------------

 



to purchase within the foregoing time period and (y) if applicable, all or such
portion of the Call Option as requested by the Call Option Holder and to pay the
exercise price therefor on the terms provided in the Exchange Agreement to the
extent notice is received within the foregoing time periods.

(d)        Any Shelf Offering in connection with which the Company is required
to sign an underwriting agreement, the Company’s outside counsel are requested
to provide a legal opinion (other than a legal opinion to the Company’s transfer
agent), the Company’s independent public accountants are requested to provide a
comfort letter or the Company’s executive officers are requested to participate
in a “road show” or other material selling efforts shall constitute a Demand
Registration for purposes of the limitation contained in Section 1.1, whether or
not such Shelf Offering is underwritten.

(e)        In the event that a Call Option Put Notice is delivered as or as part
of a Takedown Notice for an underwritten offering and the Company is able to
register a sufficient number of shares of Class A Common Stock under the Shelf
Registration Statement to which such Takedown Notice relates, MDP may require
(i) all Potential Takedown Participants participating in such Shelf Offering
pursuant to Section 1.7(c) to sell their Stockholder-Offered Registrable
Securities to be included in such Shelf Offering to the Company and (ii) the
Company to register such number of shares of Class A Common Stock in a primary
offering sufficient to purchase all such Stockholder-Offered Registrable
Securities pursuant to Section 1.7(e)(i).  In the event that any underwritten
Shelf Offering is conducted as a primary offering pursuant to this Section
1.2(e), the terms of this Agreement shall apply to such offering with each
Potential Takedown Participant participating in such Shelf Offering being
treated to the fullest extent possible as having directly registered the
Stockholder-Offered Registrable Securities to be purchased by the Company in
such offering for purposes of ascertaining the rights and obligations of such
holders, the Call Option Holder and Blueapple under this Agreement.

1.8.      Priority on Demand Registrations.  The Company shall not include in
any Demand Registration or Shelf Offering, any securities that are not
Registrable Securities without the prior written consent of MDP and Blueapple.
If a Demand Registration or Shelf Offering is an underwritten offering and the
managing underwriter(s) or broker-dealer(s) advises MDP or the Company, as
applicable, that in its opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the maximum number of Registrable Securities and other securities, if
any, which can be sold therein without adversely affecting the price, timing or
distribution of the offering (such maximum number, the “Maximum Offering
Amount”), then the Company shall include in such registration: (a) first, the
Registrable Securities that can be sold without exceeding the Maximum Offering
Amount, pro rata based on the number of Registrable Securities held by each
Stockholder, the Call Option Holder or by Blueapple, and (b) second, to the
extent that the Maximum Offering Amount has not been reached, any other
securities requested to be included in such Demand Registration or Shelf
Offering that can be sold without exceeding the Maximum Offering Amount;
provided that if such managing underwriter(s) or broker-dealer(s) provide
written notice advising in good faith, based upon the then prevailing market
precedent and public investor expectations, that participation in the offering
by any Management Stockholder would





6

--------------------------------------------------------------------------------

 



materially and adversely affect the marketability of such offering, then
Registrable Securities held by one or more Management Stockholders may be
excluded (in whole or in part) from such offering, even if such exclusion would
not treat such Management Stockholder on a pro rata basis.

1.9.      Suspension of Registration.

(a)        Notwithstanding anything in this Section 1 to the contrary, subject
to the provisions of this Section 1.9, the Company shall be permitted, in
limited circumstances, to delay the filing of a registration statement pursuant
to this Agreement and to suspend the use, from time to time, of the prospectus
contained in any registration statement filed pursuant to this Agreement, by
providing written notice (a “Suspension Notice”) to Blueapple and the
Stockholders, for such times as the Company reasonably may determine is
necessary and advisable (but in no event for more than an aggregate of
one-hundred twenty (120) days (or ninety (90) days if neither Blueapple nor MDP
has any Affiliate serving on the Company’s Board of Directors) in any
rolling twelve (12) month period or more than seventy-five (75) consecutive days
(except in each case as a result of a refusal by the Securities and Exchange
Commission to declare any post-effective amendment to any applicable
registration statement after the Company has used its reasonable best efforts to
cause such post-effective amendment to be declared effective in which case, the
Company must terminate the black-out period immediately following the effective
date of the post-effective amendment)), if any of the following events (each, a
“Suspension Event”) shall occur:

(i)         a majority of the Board determines in good faith that (A) the offer
or sale of any Registrable Shares would materially impede, delay or interfere
with any material proposed financing, offer or sale of securities, acquisition,
corporate reorganization or other material transaction involving the Company,
(B) based on the advice of counsel, the sale of Registrable Securities pursuant
to such registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and (C)
(1) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, or (2) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction, in each case under circumstances that would make it impractical or
inadvisable to cause the registration statement to become effective or to
promptly amend or supplement the registration statement on a post-effective
basis, as applicable; or

(ii)       a majority of the Board determines in good faith, upon the advice of
counsel, that it is required by law, rule or regulation to supplement the
registration statement or file a post-effective amendment to the registration
statement in order to ensure that the prospectus included in the registration
statement (A) contains the information required under Section 10(a)(3) of the
Securities Act; (B) discloses any facts or events arising after the effective
date of the registration statement (or of the most recent post-effective
amendment) that, individually or in the aggregate, represents a fundamental
change in the information set forth therein; or (C) discloses any material
information with





7

--------------------------------------------------------------------------------

 



respect to the plan of distribution that was not disclosed in the registration
statement or any material change to such information.

Upon the occurrence of any such suspension, the Company shall use its reasonable
best efforts to cause the registration statement to become effective or to
promptly amend or supplement the registration statement on a post effective
basis or to take such action as is necessary to make resumed use of the
registration statement as soon as possible.

(b)        Any Suspension Notice delivered by the Company shall state generally
the basis for the notice and that such suspension shall continue only for so
long as the Suspension Event or its effect is continuing.  Each Stockholder
agrees not to effect any sales of Registrable Shares pursuant to the applicable
prospectus and registration statement (or any related filings) at any time after
it has received a Suspension Notice from the Company and prior to receipt of an
End of Suspension Notice.  If so directed by the Company, each Stockholder will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Stockholder’s possession, of the prospectus
covering the Registrable Shares at the time of receipt of the Suspension
Notice.  Holders may recommence effecting sales of Registrable Shares pursuant
to the applicable prospectus and registration statement (or any related filings)
following written notice to such effect delivered by the Company (an “End of
Suspension Notice”).  The Company shall deliver an End of Suspension Notice to
the Stockholders promptly, but no later than one Business Day, following the
conclusion of any Suspension Event and its effect.

(c)        Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement,
the Company agrees that it shall, to the extent permitted under applicable law,
extend the period of time during which such Shelf Registration Statement shall
be maintained effective pursuant to this Agreement by the number of days during
the period from and including the date of the giving of notice to the holders of
the Suspension Notice to and including the date of receipt by the holders of the
End of Suspension Notice and provide copies of the supplemented or amended
prospectus contemplated in Section 3.1(f).

1.10.    Selection of Underwriters.  Either MDP and the Call Option Holder, on
the one hand, or Blueapple, on the other hand, based upon whichever holds the
largest number of Registrable Securities (with the Call Option Holder and
Blueapple being counted as the holder of the Company-Offered Registrable
Securities for this purpose) included in a Demand Registration or Shelf
Offering, shall have the right to select the underwriter(s) to administer any
underwritten offering in connection with such Demand Registration or Shelf
Offering, subject to the Company’s approval which shall not be unreasonably
withheld, conditioned or delayed.

1.11.    Other Registration Rights.  The Company represents and warrants that it
is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company, other than this Agreement and the LLC Agreement.  Except as provided in
this Agreement and the LLC Agreement, the Company shall not grant to any Person
the right to request the Company to register any equity securities of the





8

--------------------------------------------------------------------------------

 



Company, or any securities convertible or exchangeable into or exercisable for
such securities, without the written consent of MDP and Blueapple.

2.         PIGGYBACK REGISTRATIONS.

2.1.      Right to Piggyback.  Whenever the Company proposes to register any of
its equity securities under the Securities Act (other than pursuant to a Demand
Registration, Sales Notice, Shelf Registration Statement or Shelf Offering, or
in connection with registration on Form S-4 or Form S-8 or any successor or
similar forms) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
will give prompt written notice to the Stockholders, the Call Option Holder and
Blueapple (in accordance with Section 11.04 of the LLC Agreement) of its
intention to effect such a registration and, subject to Sections 2.3 and 2.4
below, will include in such registration (and in all related registrations or
qualifications under blue sky laws and in any related underwriting) (a) all
Stockholder-Offered Registrable Securities with respect to which the Company has
received written requests for inclusion therein from Stockholders within five
(5) Business Days after the delivery of the Company’s notice and (b) such number
of Company-Offered Registrable Securities as necessary (i) to permit the Company
to purchase any Common Units that the Company has received a written request
from Blueapple to purchase within five (5) Business Days after the delivery of
the Company’s notice and (ii) if applicable, to permit the Company to purchase
all or such portion of the Call Option as requested by the Call Option Holder
and to pay the exercise price therefor on the terms provided in the Exchange
Agreement to the extent requested within five (5) Business Days after the
delivery of the Company’s notice.  Each such Company notice shall specify the
approximate number of Company equity securities to be registered.  The Company
shall have the right to select the underwriter(s) to administer any underwritten
offering in connection with such offerings.

2.2.      Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriter(s) or broker-dealer(s) advises the Company in writing that in its
opinion the number of securities requested to be included in such registration
exceeds the Maximum Offering Amount, the Company will include in such
registration:  (a) first, the securities the Company proposes to sell that can
be sold without exceeding the Maximum Offering Amount (excluding any
Company-Offered Registrable Securities), (b) second, to the extent that the
Maximum Offering Amount has not been reached, the Registrable Securities, pro
rata based on the number of Registrable Securities owned by each Stockholder and
by Blueapple and the Call Option Holder with respect to any Company-Offered
Registrable Securities requested to be included in such Piggyback Registration,
that can be sold without exceeding the Maximum Offering Amount, and (c) third,
to the extent that the Maximum Offering Amount has not been reached, any other
securities requested to be included in such registration that can be sold
without exceeding the Maximum Offering Amount; provided, that if such
underwriter(s) or broker-dealer(s) provide written notice advising in good
faith, based upon the then prevailing market precedent and public investor
expectations, that participation in the offering by any Management Stockholder
would materially and adversely affect the marketability of such offering, then
Registrable Securities held by one or more Management Stockholders may be
excluded (in whole or in part) from such offering, even if such exclusion would
not treat such Management Stockholder on a pro rata basis with the other holders
of Registrable Securities.





9

--------------------------------------------------------------------------------

 



2.3.      Priority on Secondary Registrations.  If a Piggyback Registration is
an underwritten secondary registration on behalf of holders of Company
securities (other than the holders of Registrable Securities), and the managing
underwriter(s) or broker-dealer(s) advises the Company in writing that in its
opinion the number of securities requested to be included in such registration
exceeds the Maximum Offering Amount, the Company will include in such
registration:  (a) first, the securities requested to be included therein by the
applicable holders requesting registration and the Registrable Securities
requested to be included in such registration, pro rata based on the number of
other securities and Registrable Securities initially requested to be included
in such Piggyback Registration by each Stockholder and by Blueapple or the Call
Option Holder with respect to any Company-Offered Registrable Securities
requested to be included in such Piggyback Registration, that can be sold
without exceeding the Maximum Offering Amount, and (b) second, to the extent
that the Maximum Offering Amount has not been reached, all other such securities
to be included in such registration that can be sold without exceeding the
Maximum Offering Amount; provided, that if such underwriter(s) or
broker-dealer(s) provide written notice advising in good faith, based upon the
then prevailing market precedent and public investor expectations, that
participation in the offering by any Management Stockholder would materially and
adversely affect the marketability of such offering, then Registrable Securities
held by one or more Management Stockholders may be excluded (in whole or in
part) from such offering, even if such exclusion would not treat such Management
Stockholder on a pro rata basis with the other holders of Registrable
Securities.

2.4.      Withdrawal of Piggyback Registration; Expenses.  The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may postpone or withdraw any
registration statement constituting a Piggyback Registration in its sole
discretion at any time prior to the effectiveness of such registration
statement. Notwithstanding any such withdrawal, the Company shall pay all
Registration Expenses incurred in connection with such Piggyback Registration.

3.         REGISTRATION AND COORDINATION GENERALLY.

3.1.      Registration Procedures.  Whenever any Registrable Securities are to
be registered by the Company pursuant to this Agreement, the Company will use
its reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Company will as expeditiously as possible:

(a)        prepare and file with the Securities and Exchange Commission a
registration statement, and all amendments and supplements thereto and related
prospectuses, with respect to such Registrable Securities and thereafter use its
reasonable best efforts to cause such registration statement to become effective
(provided that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company will furnish to any counsel
designated in writing to the Company by any holder of Registrable Securities
included in such Registration Statement or prospectus copies of all such
documents proposed to be filed, which documents will be subject to review by
such counsel);

 





10

--------------------------------------------------------------------------------

 



(b)        notify each holder of Registrable Securities, and Blueapple if
Company-Offered Registrable Securities are being registered, and confirm the
notice in writing, of (i) the issuance by the Securities and Exchange Commission
of any stop order suspending the effectiveness of any registration statement or
of any order preventing or suspending the use of any preliminary prospectus, or
of the suspension of the qualification of the registration statement for
offering or sale in any jurisdiction or the initiation of any proceedings for
that purpose, (ii) the receipt by the Company or its counsel of any notification
with respect to the suspension of the qualification of such Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and (iii) the effectiveness of each registration
statement or any post-effective amendment to the registration statement filed
hereunder or the filing of any supplement to the prospectus;

(c)        prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary (i) to keep such registration
statement effective (A) until the holders of Registrable Securities and the
Company, if Company-Offered Registrable Securities are being registered, have
completed the distribution described in the registration statement relating to
such distribution or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer, or (B) in the case of a
Shelf Registration Statement, in accordance with Section 1.4 and Section 1.9(c)
and (ii) to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;

(d)        furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(e)        use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable sales in
such jurisdictions of such Registrable Securities (provided that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in respect of doing business in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

(f)        promptly notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the discovery of the happening of
any event as a result of which, the prospectus included in such registration
statement contains an untrue





11

--------------------------------------------------------------------------------

 



statement of a material fact or omits any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and, at the request of any such seller, the Company will prepare and
furnish to such seller a reasonable number of copies of a supplement or
amendment to such prospectus so that, as thereafter delivered to the prospective
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in the light of the circumstances under
which they were made;

(g)        cause all such Registrable Securities to be listed or quoted on each
securities exchange on which similar securities issued by the Company are then
listed or quoted or, if no Registrable Securities or similar securities are then
so listed, use all reasonable best efforts to, either, at the Company’s
election, (i) cause all such Registrable Securities to be listed on a national
securities exchange or (ii) to arrange for at least two (2) market makers to
register as such with respect to such shares with FINRA;

(h)        provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

(i)         enter into such customary agreements (including underwriting
agreements in customary form) and perform the Company’s obligations thereunder
and take all such other actions as the underwriters, if any, reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities (which might include effecting a stock split, combination of shares,
recapitalization or reorganization);

(j)         make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Company, and cause the
Company’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter; attorney, accountant or agent in connection with such
registration statement, and to cooperate and participate as reasonably requested
by any such seller in road show presentations, in the preparation of the
registration statement, each amendment and supplement thereto, the prospectus
included therein, and other activities as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

(k)        take all reasonable actions to ensure that (i) any prospectus or Free
Writing Prospectus utilized in connection with any Demand Registration, Shelf
Registration Statement or Piggyback Registration hereunder (A) complies in all
material respects with the Securities Act, (B) is filed in accordance with the
Securities Act to the extent required thereby and is retained in accordance with
the Securities Act to the extent required thereby, and (C) will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (ii) any
registration statement filed and effective in connection with any Demand





12

--------------------------------------------------------------------------------

 



Registration, Shelf Registration Statement or Piggyback Registration hereunder,
when taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

(l)         otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, but
not later than sixteen (16) months after the effective date of the registration
statement, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and the
rules thereunder (including Securities and Exchange Commission Rule 158 under
the Securities Act);

(m)       in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such registration statement for sale in any
jurisdiction, the Company will use its reasonable best efforts promptly to
obtain the withdrawal of such order;

(n)        use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(o)        use its reasonable best efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the holders in connection with the methods
of distribution for the Registrable Securities;

(p)        in connection with any underwritten offering, obtain one or more
comfort letters, dated the date of the execution and the closing under the
underwriting agreement and addressed to the underwriters, signed by the
Company’s independent public accountants in the then-current customary form and
covering such matters of the type customarily covered from time to time by
comfort letters;

(q)        in connection with any underwritten offering, provide a legal opinion
of the Company’s outside counsel, dated the date of the closing under the
underwriting agreement and addressed to the underwriter(s), in a form reasonably
acceptable to the managing underwriter(s) for such offering;

(r)        cooperate with the sellers of Registrable Securities covered by the
registration statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legends) representing securities to be sold under the registration statement,
and enable such securities to be in





13

--------------------------------------------------------------------------------

 



such denominations and registered in such names as the managing underwriter(s),
if any, or such holders may request;

(s)        notify Designated Sellers’ Counsel of Registrable Securities included
in such registration statement and the managing underwriter(s), and confirm the
notice in writing (i) of the receipt of any comments from the Securities and
Exchange Commission, and (ii) of any request of the Securities and Exchange
Commission to amend the registration statement or amend or supplement the
prospectus or for additional information;

(t)         use its reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus;

(u)        if requested by the managing underwriter(s) or any holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter(s) or such holder reasonably requests to
be included therein, including, with respect to the number of Registrable
Securities being sold by such holder to such underwriter or agent, the purchase
price being paid therefor by such underwriter or agent and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(v)        if the Company files an automatically-effective Shelf Registration
Statement covering any Registrable Securities, use its reasonable best efforts
to remain a WKSI (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the period during which such Shelf
Registration Statement is required to remain effective;

(w)       if the Company does not pay the filing fee covering the Registrable
Securities at the time a Shelf Registration Statement is filed, pay such fee at
such time or times as the Registrable Securities are to be sold; and

(x)        cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA.

3.2.      Obligations of Holders of Registrable Securities. The Company may
require each seller of Registrable Securities as to which any registration is
being effected to furnish the Company such information relating to the sale or
registration of such securities regarding such seller and the distribution of
such securities as the Company may from time to time reasonably request in
writing.  If any registration or comparable statement refers to any holder by
name or otherwise as the holder of any securities of the Company and if in such
holder’s sole and exclusive judgment, such holder is or might be deemed to be an
underwriter or a controlling person of the Company, such holder shall have the
right to (i) require the insertion therein of





14

--------------------------------------------------------------------------------

 



language, in form and substance satisfactory to such holder and presented to the
Company in writing, to the effect that the holding by such holder of such
securities is not to be construed as a recommendation by such holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, require the deletion of the reference to
such holder; provided that with respect to this clause (ii), if requested by the
Company, such holder shall furnish to the Company an opinion of counsel to such
effect, which opinion and counsel shall be reasonably satisfactory to the
Company.

3.3.      Registration Expenses.

(a)        All expenses incident to the Company’s performance of or compliance
with this Agreement, including all registration, qualification and filing fees,
fees and expenses of compliance with securities or blue sky laws, FINRA fees,
printing expenses, messenger and delivery expenses, fees and disbursements
of custodians, transfer agents and registrars and fees and expenses of counsel
for the Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be paid by
the Company in respect of each Demand Registration, Shelf Registration
Statement, Shelf Offering and Piggyback Registration, whether or not it has
become effective or a sale is consummated, including that the Company will pay
its internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed.

(b)        In connection with each Demand Registration, Shelf Registration
Statement, Shelf Offering and Piggyback Registration, whether or not it has
become effective or a sale has been consummated, the Company will pay and
reimburse the holders of Registrable Securities covered by such registration for
the payment of, the reasonable fees and disbursements of one counsel selected by
the holders of a majority of the Registrable Securities included in the
applicable registration statement or being offered in connection with any Shelf
Offering (such counsel, “Designated Sellers’ Counsel”), as well as the
reasonable fees and disbursements of each additional counsel retained by a
holder of Registrable Securities for the purpose of rendering a legal opinion on
behalf of such holder in connection with an underwritten offering or any
offering where the underwriter(s) or broker dealer(s) request an opinion
covering such holder, and such expenses shall be considered Registration
Expenses hereunder.

3.4.      Underwritten Offerings.

(a)        No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled





15

--------------------------------------------------------------------------------

 



hereunder to approve such arrangements (including, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided that no holder of Registrable Securities will be required to sell more
than the number of Registrable Securities that such holder has requested the
Company to include in any registration) and (ii) timely completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
custody agreements (if reasonably requested by the managing underwriter) and
other documents reasonably required under the terms of such underwriting
arrangements; provided that no such Person shall be required to undertake any
indemnification obligations to the Company that are materially more burdensome
than those provided in Section 4.

(b)        In the case of an underwritten offering initiated in response to a
Demand Registration, the price, underwriting discount and other financial terms
shall be determined by either MDP and the Call Option Holder, on the one hand,
or Blueapple, on the other hand, whichever holds the largest number of
Registrable Securities included in the Demand Registration (with Blueapple and
the Call Option Holder being counted as the holder of the Company-Offered
Registrable Securities for this purpose).

(c)        In the case of an underwritten offering, the Company shall use its
reasonable best efforts to cause its directors and executive officers to enter
into a customary lockup agreement if requested by the underwriters managing the
offering providing that such directors and executive officers will not effect
any sale, transfer or distribution of Company equity securities, or any
securities, options or rights convertible into or exchangeable or exercisable
for such securities during a specified period of time, in each case subject to
carve-outs and exceptions as acceptable by the underwriters managing the
offering; provided that such lockup agreement shall not be more restrictive than
the lockup agreement delivered by MDP to the underwriters.  In addition, the
Company shall enter into a customary lockup agreement if requested by the
underwriters managing the offering providing that the Company shall not file any
registration statement for a public offering or cause any such registration
statement to become effective, or effect any public sale or distribution of its
equity securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities during the foregoing period, in
each case subject to carve-outs and exceptions as acceptable by the underwriters
managing the offering.

(d)        Each Person that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section  3.1(f) above, such Person will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by such Section 3.1(f).  In
the event the Company shall give any such notice, the applicable time period
mentioned in Section 3.1(c) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this paragraph to
and including the date when each seller of a Registrable Security covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 3.1(f).





16

--------------------------------------------------------------------------------

 



3.5.      Current Information; Rule 144 Reporting.  At all times after the
Company has filed a registration statement with the Securities and Exchange
Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company will use its reasonable efforts to timely file all
reports required to be filed by it under the Securities Act and the Exchange
Act, and will take such further action as any holder of Registrable Securities
may reasonably request, all to the extent required to enable such holders to
sell Registrable Securities pursuant to Securities Act Rule 144.  In furtherance
of the foregoing, so long as any party hereto owns any Registrable Securities,
the Company will furnish to such Person forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 (at any time commencing ninety (90) days after the effective date of
the first registration filed by the Company for an offering of the Company’s
securities to the general public), the Securities Act and the Exchange Act; a
copy of the most recent annual or quarterly report publicly filed by the
Company; and such other publicly filed reports and documents as such Person may
reasonably request in availing itself of any rule or regulation of the
Securities and Exchange Commission allowing such Person to sell any such
securities without registration.

3.6.      In Kind Distributions.  If MDP or any of its Affiliates seek to
effectuate an in-kind distribution of all or part of its Registrable Securities
to its direct or indirect equity holders, the Company shall cooperate with MDP
and use its reasonable best efforts to facilitate such in-kind distribution in
the manner reasonably requested.

4.         INDEMNIFICATION.

4.1.      Indemnification by the Company.  The Company agrees to indemnify and
hold harmless, to the fullest extent permitted by law, each holder of
Registrable Securities and, as applicable, its officers, directors, trustees,
employees, stockholders, holders of beneficial interests, members, general and
limited partners, agents and representatives (collectively, such holder’s
“Indemnitees”) and each Person who controls such holder (within the meaning of
the Securities Act) against any and all losses, claims, actions, damages,
liabilities and expenses (including reasonable attorney’s fees and expenses), to
which such holder or any such Indemnitee may become subject under the Securities
Act or otherwise, insofar as such losses, claims, actions, damages, liabilities
or expenses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of, result from or are based upon (a) any untrue or
alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, together with any documents incorporated therein by
reference or any application or other document or communication (in this Section
4, collectively called an “application”) executed by or on behalf of the Company
or based upon written information furnished by or on behalf of the Company filed
in any jurisdiction in order to qualify any securities covered by such
registration under the securities laws thereof, (b) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading or (c) any violation or alleged violation
by the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance.  In
addition, the Company will reimburse such holder and each of its Indemnitees for
any legal or any other expenses, including any amounts paid in any settlement
effected with the consent of the Company, which consent will not be unreasonably
withheld or





17

--------------------------------------------------------------------------------

 



delayed, incurred by them in connection with investigating or defending any such
loss, claim, liability, action or proceeding; provided,  however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, action, damage, liability or expense (or action or proceeding in respect
thereof) arises out of, results from or is based upon an untrue statement or
alleged untrue statement, or omission or alleged omission, made in such
registration statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information relating to such holder or its Registrable
Securities furnished to the Company by such holder expressly for use
therein.  In connection with an underwritten offering, the Company will
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) in such
form as shall be reasonably acceptable to such underwriters.

4.2.      Indemnification by Holders of Registrable Securities.  In connection
with any registration statement in Registrable Securities are being offered,
each holder of Registrable Securities being offered will furnish to the Company
in writing such information relating to such holder or its Registrable
Securities as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the fullest extent permitted
by law, will indemnify and hold harmless the Company and its Indemnitees against
any losses, claims, damages, liabilities and expenses to which the Company or
any such Indemnitee may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of,
result from or are based upon (a) any untrue or alleged untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application,
together with any documents incorporated therein by reference or (b) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with written information
relating to such holder or its Registrable Securities furnished to the Company
by such holder expressly for use therein, and such holder will reimburse the
Company and each such Indemnitee for any legal or any other expenses including
any amounts paid in any settlement effected with the consent of such holder,
which consent will not be unreasonably withheld or delayed, incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding; provided,  however, that the obligation to indemnify will
be individual (and not joint and several) to each holder and will be limited to
the net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

4.3.      Procedure.  Any Person entitled to indemnification hereunder will (a)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided, that the failure of any indemnified
party to give such notice shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that the indemnifying party is
actually prejudiced by such failure to give such notice), and (b) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to





18

--------------------------------------------------------------------------------

 



assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party.  The indemnifying party will not be subject to any liability
for any settlement made by the indemnified party without its consent (but such
consent will not be unreasonably withheld or delayed).  An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim will not
be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the conflicted
indemnified parties shall have a right to retain separate counsel, at the
expense of the indemnifying party.

4.4.      Entry of Judgment; Settlement.  The indemnifying party shall not,
except with the approval of each indemnified party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each indemnified party
of a release from all liability in respect to such claim or litigation without
any payment or consideration provided by such indemnified party.

4.5.      Contribution.  If the indemnification provided for in this Section 4
is, other than expressly pursuant to its terms, unavailable to or is
insufficient to hold harmless an indemnified party under the provisions above in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (a) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other hand from the sale of Registrable Securities pursuant to
the registered offering of securities as to which indemnity is sought or (b) if
the allocation provided by clause (a) above is not permitted by applicable law,
in such proportion as is appropriate to reflect the relative benefits referred
to in clause (a) above but also the relative fault of the Company on the one
hand and of the sellers of Registrable Securities and any other sellers
participating in the registration statement on the other hand in connection with
the statement or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the sellers of
Registrable Securities and any other sellers participating in the registration
statement on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) to the Company
bear to the total net proceeds from the offering (before deducting expenses) to
the sellers of Registrable Securities and any other sellers participating in the
registration statement.  The relative fault of the Company on the one hand and
of the sellers of Registrable Securities and any other sellers participating in
the registration statement on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged statement or omission to
state a material fact relates to information supplied by the Company or by the
sellers of Registrable Securities or other sellers participating in the
registration statement and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the sellers of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 4 were determined by
pro rata allocation (even if the sellers of Registrable Securities were treated
as one entity for such purpose) or by any





19

--------------------------------------------------------------------------------

 



other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities and expenses referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 4, no seller of
Registrable Securities shall be required to contribute any amount in excess of
the net proceeds received by such seller from the sale of Registrable Securities
covered by the registration statement filed pursuant hereto.  No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

4.6.      Other Rights; Survival.  The indemnification and contribution by any
such party provided for under this Agreement shall be in addition to any other
rights to indemnification or contribution which any indemnified party may have
pursuant to law or contract and will remain in full force and effect regardless
of any investigation made or omitted by or on behalf of the indemnified party or
any officer, director, employee, agent, each Person who participates as an
underwriter in the offering or sale of securities or controlling Person of such
indemnified party and will survive the transfer of Registrable Securities and
the termination or expiration of this Agreement.

4.7.      Indemnification Payments.  The indemnification required by this
Section 4 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills or invoices relating
thereto are received or liability is incurred, subject to refund if the party
receiving such payments is subsequently found not to have been entitled thereto
hereunder.

5.         DEFINITIONS AND RULES OF CONSTRUCTION.

5.1.      Definitions.  Unless otherwise noted herein, the following terms shall
have the meanings assigned to them below.

“Affiliate” of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise. The Company and its Subsidiaries shall not
be deemed to be Affiliates of (i) any holder of Registrable Securities or
(ii) Blueapple or any of its Affiliates.

“Board” shall mean the Board of Directors of the Company.

“Call Option” has the meaning set forth in the Exchange Agreement.

“Call Option Holder” has the meaning set forth in the Exchange Agreement.

“Call Option Issuer” has the meaning set forth in the Exchange Agreement.

“Call Option Put Notice” has the meaning set forth in the Exchange Agreement.





20

--------------------------------------------------------------------------------

 



“Class A Common Stock” shall mean the Class A common stock, par value $0.0001
per share, of the Company, and any stock into which any such Class A common
stock shall have been changed, exchanged or converted or any stock resulting
from any reclassification of any such Class A common stock.

“Common Units” has the meaning set forth in the LLC Agreement.

“Company-Offered Registrable Securities” shall mean shares of Class A Common
Stock offered and sold by the Company in order to satisfy (i) the Company’s
obligations under the LLC Agreement to use commercially reasonable efforts to
issue and sell shares of Class A Common Stock in an underwritten offering and to
use the proceeds of such offering to purchase Common Units from Blueapple as set
forth therein or (ii) the Company’s obligation under the Exchange Agreement to
use commercially reasonable efforts to issue and sell shares of Class A Common
Stock in an underwritten offering and to use the proceeds of such offering to
purchase the Call Option from the Call Option Holder and immediately exercise
the Call Option and pay the exercise price to the Call Option Issuer as set
forth therein.

“Demand Registrations” shall mean any registration effected pursuant to Section
1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Exchange Agreement” shall mean the Exchange Agreement, dated as of May 22,
2018. by and among EVO Investco, LLC, the Company, the holders of Common Units
and shares of the Company’s Class C Common Stock or Class D Common Stock and the
Call Option Holder.

“Family Member” shall mean, with respect to a Person who is an individual, (i)
such individual’s spouse and descendants (whether natural or adopted)
(collectively, for purposes of this definition, “relatives”), (ii) such
individual’s executor or personal representative, (iii) any trust, the trustee
of which is such individual or such individual’s executor or personal
representative and which at all times is and remains solely for the benefit of
such individual and/or such individual’s relatives, (iv) any corporation,
limited partnership, limited liability company or other tax flow-through entity
the governing instruments of which provide that such individual or such
individual’s executor or personal representative shall have the exclusive,
nontransferable power to direct the management and policies of such entity and
of which the sole owners of stock, partnership interests, membership interests
or any other equity interests are limited to such individual, such individual’s
relatives and/or the trusts described in clause (iii) above, and (v) any
retirement plan for such individual or such individual’s relatives.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. (or any
successor thereto).

“Free Writing Prospectus” shall mean a free-writing prospectus, as defined in
Rule 405.

“LLC Agreement” shall mean the Second Amended and Restated Limited Liability
Company Agreement of EVO Investco, LLC, dated May 22, 2018.





21

--------------------------------------------------------------------------------

 



“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Potential Takedown Participants” shall mean (i) any Stockholder with
Registrable Securities covered by the applicable Shelf Registration Statement or
all Stockholders if such Shelf Registration Statement is undesignated, (ii)
Blueapple to the extent the applicable Shelf Registration Statement registers
Company-Offered Registrable Securities for sale in a primary offering, and (iii)
the Call

Option Holder to the extent the applicable Shelf Registration Statement
registers Company-Offered Registrable Securities for sale in a primary offering.

“Registrable Securities” shall mean Company-Offered Registrable Securities and
Stockholder-Offered Registrable Securities.

“Rule 144” shall mean Securities and Exchange Commission Rule 144 under the
Securities Act.

“Rule 405” shall mean Securities and Exchange Commission Rule 405 under the
Securities Act.

“Sale Notice” has the meaning set forth in the LLC Agreement.

“Securities Act” shall mean the Securities Act of 1933.

“Securities and Exchange Commission” includes any governmental body or federal
agency at the time administering the Securities Act and Exchange Act.

“Stockholder-Offered Registrable Securities” shall mean any shares of Class A
Common Stock owned by the Stockholders, whether now held or hereafter acquired,
including shares of Class A Common Stock issuable or issued upon conversion of
or in exchange for other securities issued by the Company or any of its
Subsidiaries (including shares of Class A Common Stock issued or issuable
pursuant to the Exchange Agreement) or by way of unit or stock dividend or unit
or stock split, or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization.  As to any particular shares
constituting Stockholder-Offered Registrable Securities, such shares will cease
to be Stockholder-Offered Registrable Securities upon the earliest of when such
shares (i) have been effectively registered under the Securities Act and
disposed of or sold in accordance with the registration statement covering them,
(ii) have been sold to the public in compliance with Rule 144, (iii) are
eligible for sale pursuant to Rule 144 (without regard to the limitations in
Rule 144 concerning the manner of sale, volume of sales or publication of
current public information by the Company) and the aggregate number of shares of
Class A Common Stock beneficially owned by the applicable Stockholder is less
than 2% of the aggregate number of shares of Class A Common Stock outstanding
and (iv) have been repurchased by the Company or a Subsidiary of the Company, in
each case in compliance with this Agreement.  For purposes of this Agreement, a
Person will be deemed to be a holder of Stockholder-Offered Registrable
Securities whenever such Person has the right to acquire directly or indirectly
such Stockholder-Offered Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding





22

--------------------------------------------------------------------------------

 



any restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected.

“Subsidiary” shall mean, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.

“WKSI” shall mean a “well-known seasoned issuer” as defined under Rule 405.

5.2.      Rules of Construction.  Capitalized terms used in this Agreement that
are not defined in Section 5.1 have the meanings specified elsewhere in this
Agreement.  Defined terms used in this Agreement in the singular shall import
the plural and vice versa.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  All references
herein to Articles, Sections, and Schedules shall be deemed to be references to
Articles and Sections of, and Schedules to, this Agreement unless the context
shall otherwise require.  All Schedules attached hereto shall be deemed
incorporated herein as if set forth in full herein and, unless otherwise defined
therein, all terms used in any Schedule shall have the meaning ascribed to such
term in this Agreement.  The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Any statute or laws defined or referred to herein
shall include any rules, regulations or forms promulgated thereunder from time
to time, and references to such statutes, laws, rules, regulations and forms
shall be to such statutes, laws, rules, regulations and forms as they may be
from time to time, amended, amended and restated, modified or supplemented,
including by succession of comparable statutes, laws, rules, regulations and
forms.  Unless otherwise expressly provided herein, any agreement or instrument
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement or instrument as from time to time amended,
amended and restated, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and references to all
attachments thereto and instruments incorporated therein.  Any reference to the
number of shares of Class A Common Stock or number of Common Units means such
shares of Class A Common Stock or Common Units as appropriately adjusted to give
effect to any unit or stock dividend or unit or stock split, share combinations
or exchanges, recapitalizations, mergers, consolidation or other reorganization
of the Company or its capital structure.





23

--------------------------------------------------------------------------------

 



6.         MISCELLANEOUS.

6.1.      No Inconsistent Agreements.  The Company will not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.

6.2.      Adjustments Affecting-Registrable Securities.  The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, splits,
recapitalizations or similar transactions occurring after the date of this
Agreement.

6.3.      Remedies.  The parties hereto agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that, in addition to any other rights and remedies at law or in equity
existing in its favor, any party shall be entitled to specific performance
and/or other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

6.4.      Amendment and Waiver.  This Agreement may be amended, modified,
extended, terminated or waived (an “Amendment”), and the provisions hereof may
be waived, only by an agreement in writing signed by MDP and Blueapple; provided
that to the extent any such amendment, modification, extension, termination or
waiver materially and adversely affects the specific rights of the Stockholders
(other than MDP) in a manner differently than MDP and Blueapple, such amendment,
modification, extension, termination or waiver shall not be binding on the
Stockholders (other than MDP) without the prior written consent of the
Stockholders (other than MDP) holding a majority of Stockholder-Offered
Registrable Securities, other than any Stockholder-Offered Registrable
Securities held by MDP. The admission of new parties pursuant to the terms of
Section 6.5 shall not constitute an amendment of this Agreement for purposes of
this Section 6.4.  In conformity with the foregoing, each such Amendment shall
be binding upon each party hereto and each Stockholder subject hereto. In
addition, each party hereto and each Stockholder subject hereto may waive any
right hereunder, as to itself, by an instrument in writing signed by such party
or Stockholder.  The failure of any party to enforce any provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.  To the extent the
Amendment of any Section of this Agreement would require a specific consent
pursuant to this Section 6.4, any Amendment to the definitions used in such
Section as applied to such Section shall also require the same specified
consent.

6.5.      Successors and Assigns; Transferees.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns. Any transferee receiving Registrable
Securities or any transferee of Paired Interests (as defined in the Exchange
Agreement) shall become a Stockholder, party to this Agreement and subject to
the terms and conditions of, and be entitled to enforce, this Agreement to the
same extent, and in the same capacity, as the Person that transfers such shares
to such transferee;





24

--------------------------------------------------------------------------------

 



provided that (i) such transferee shall not have any rights, and shall not be
entitled to enforce, this Agreement unless and until such transferee executes
and delivers to the Company a written agreement, in form and substance
reasonably satisfactory to the Company, to be bound by the terms and conditions
of this Agreement, (ii) a transferee of a Management Stockholder will be deemed
to be entitled to enforce this Agreement only to the same extent, and in the
same capacity, as such transferring Management Stockholder and (iii) the rights
of MDP hereunder may be transferred by MDP in whole or in part.

6.6.      Reserved.

6.7.      Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

6.8.      Counterparts.  This Agreement may be executed in separate counterparts
(including by means of facsimile or electronic transmission in portable document
format (pdf)), each of which shall be an original and all of which taken
together shall constitute one and the same Agreement.

6.9.      Descriptive Headings; No Strict Construction.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.  The parties hereto agree that they have
participated jointly in the drafting of this Agreement and, therefore, waive the
application of any law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

6.10.    Notices.  Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by email, or (c) sent by overnight courier, in each case, addressed as
follows:

The Company:

EVO Investco, LLC

Ten Glenlake Parkway, South Tower, Suite 900

Atlanta, Georgia 30328

Attention:   Steven J. de Groot, General Counsel

Email:   steve.degroot@evopayments.com





25

--------------------------------------------------------------------------------

 



with a copy to (which shall not constitute notice):

 

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention:    Keith M. Townsend

                    Zachary L. Cochran

Email:    ktownsend@kslaw.com

               zcochran@kslaw.com

 

MDP:

 

Madison Dearborn Partners, LLC

Three First National Plaza

Suite 4600

Chicago, Illinois 60602

Attention:    Vahe A. Dombalagian

                    Edward M. Magnus

Email:    vdombalagian@mdcp.com

               emagnus@mdcp.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle St.

Chicago, Illinois 60654

Attention:     Jon A. Ballis, P.C.

                     Neal J. Reenan, P.C.

                     Carol Anne Huff

Email:    jon.ballis@kirkland.com

               neal.reenan@kirkand.com

               carolanne.huff@kirkland.com

If to Blueapple or any other Stockholder, to it at the address set forth on
Schedule I attached hereto, or if not set forth thereon, in the records of the
Company, and if to a Management Stockholder, with copies (which shall not
constitute notice) to:

Ten Glenlake Parkway, South Tower, Suite 900

Atlanta, Georgia 30328

Attention:  Steven J. de Groot, General Counsel

Email: steve.degroot@evopayments.com

 

Notice to the holder of record of any security shall be deemed to be notice to
the holder of such security for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date sent if transmitted by





26

--------------------------------------------------------------------------------

 



email (so long as a receipt of such e-mail is acknowledged by non-automated
response) and (z) two business days after being sent by overnight courier.  Each
of the parties hereto shall be entitled to specify a different address by giving
notice as aforesaid to each of the other parties hereto.

6.11.    Electronic Delivery.  This Agreement and any signed agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or electronic mail, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic mail to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

6.12.    Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.

(a)        All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement (and all Schedules and Exhibits
hereto) shall be governed by, and construed in accordance with, the laws of the
State of Delaware without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.  In furtherance of the foregoing, the internal law of the
State of Delaware shall control the interpretation and construction of this
Agreement (and all Schedules and Exhibits hereto), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

(b)        The parties hereto agree that jurisdiction and venue in any action
brought by any party pursuant to this Agreement shall properly (but not
exclusively) lie in the Court of Chancery of the State of Delaware (or, if such
court lacks subject matter jurisdiction, in any appropriate state or federal
court in the State of Delaware) and any federal or state court located in the
State of Delaware from which appeal therefrom validly lies.  By execution and
delivery of this Agreement, each party irrevocably submits to the jurisdiction
of such courts for itself and in respect of its property with respect to such
action.  The parties irrevocably agree that venue would be proper in such court,
and hereby waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.  The parties further agree that the
mailing by certified or registered mail, return receipt requested, of any
process required by any such court shall constitute valid and lawful service of
process against them, without necessity for service by any other means provided
by statute or rule of court.

(c)        AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO
ENTER INTO THIS AGREEMENT (WITH EACH PARTY





27

--------------------------------------------------------------------------------

 



HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH OF THE PARTIES EXPRESSLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION DOCUMENT, REGARDLESS OF WHICH PARTY
INITIATES SUCH ACTION OR PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER THIS
AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION DOCUMENT SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

6.13.    Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

6.14.    Aggregation of Registrable Securities; Enforcement of Rights by
Blueapple.

(a)        All Registrable Securities held by a Stockholder, its Affiliates and
other Person(s) included within the definition of such Stockholder shall be
aggregated together for purposes of determining the availability of any rights
or incurrence of any obligations under this Agreement. For the avoidance of
doubt, the control by any Person of any Registrable Security deemed to be held
by a Stockholder confers no right hereunder other than those granted to such
Stockholder.

(b)        Although Blueapple does not now and will not in connection with any
registration pursued pursuant to this Agreement hold any Class A Common Stock,
Blueapple shall be treated as the “holder” of any Company-Offered Registrable
Securities included in any registration statement to permit the Company to
satisfy the Company’s obligations in connection with receipt of a Sale Notice
for purposes of determining the availability of any rights or incurrence of any
obligations under this Agreement.  Blueapple shall be entitled to enforce the
terms and provisions of this Agreement, and shall be entitled to indemnification
and required to provide indemnification under Article IV, as though a “holder”
of such Company-Offered Registrable Securities.  The rights and obligations of
Blueapple shall apply regardless whether treatment of Blueapple as a “holder” of
any Registrable Securities is specified in any term or provision of this
Agreement.

(c)        Although the Call Option Holder does not hold any Class A Common
Stock, the Call Option Holder shall be treated as the “holder” of any
Company-Offered Registrable Securities included in any registration statement to
satisfy the Company’s obligations in connection with receipt of a Call Option
Put Notice for purposes of determining the availability of any rights or
incurrence of any obligations under this Agreement.  The Call Option Holder
shall be entitled to enforce the terms and provisions





28

--------------------------------------------------------------------------------

 



of this Agreement, and shall be entitled to indemnification and required to
provide indemnification under Article IV, as though a “holder” of such
Company-Offered Registrable Securities.  The rights and obligations of the Call
Option Holder shall apply regardless whether treatment of the Call Option Holder
as a “holder” of any Registrable Securities is specified in any term or
provision of this Agreement.

(d)        For purposes of this Agreement, any decision to be made or right to
be exercised by any group of holders of Registrable Securities shall be made by
such Person(s) holding at least a majority of such Registrable Securities as of
the date on which such action is to be taken or such right is to be exercised.

6.15.    Independent Nature of Each Holder’s Obligations.  The obligations of
each holder of Registrable Securities and Blueapple under this Agreement are
several and not joint, and no holder of Registrable Securities or Blueapple
shall be responsible in any way for the performance of the obligations of any
other holder of Registrable Securities or Blueapple, as applicable, under this
Agreement.  Nothing contained herein, and no action taken by any holder of
Registrable Securities or Blueapple pursuant hereto, shall be deemed to
constitute such Holder or Blueapple as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
holders of Registrable Securities and Blueapple are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement.

6.16.    Dilution.  If, from time to time, there is any change in the capital
structure of the Company by way of a split, dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue.

6.17.    Replacement of Prior Agreement; Effectiveness.  This Agreement shall
replace in its entirety the Prior Registration Rights Agreement as permitted by
Section 6.4 of the Prior Registration Rights Agreement.  This agreement shall
become effective upon consummation of the Company’s initial public offering.

6.18.    Joinder with Respect to Certain Rights and Obligations.  Each of
Blueapple and the Call Option Holder acknowledges and agrees that the sale of
any Company-Offered Registrable Securities on their respective behalves shall be
made on the terms and conditions set forth herein.  To the extent applicable
(including pursuant to Section 6.14(b) and Section 6.14(c)), Blueapple and the
Call Option Holder, respectively, shall be bound by the terms and provisions
hereof as if a party hereto and entitled to enforce the provisions of this
Agreement as though they were a holder of such Registrable Securities.

[Signature Pages Follow]

 

 



29

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Registration Rights
Agreement to be executed as of the date first written above.

 

 

EVO PAYMENTS, INC.

 

 

 

By:

/s/ Steven J. de Groot

 

Name:   Steven J. de Groot

 

Its:   Executive Vice President and General Counsel

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:  Managing Director

 

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-B, L.P.

 

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:  Managing Director

 

 

 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.

 

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:  Managing Director

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

MDCP VI-C CARDSERVICES LLC

 

 

 

 

By:

Madison Dearborn Capital Partners VI-B, L.P.

 

Its:

Controlling Member

 

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its:  Managing Director

 

 

 

 

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.

 

 

 

 

By:

Madison Dearborn Partners VI-A&C, L.P.

 

Its:

General Partner

 

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its: 

General Partner

 

 

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its: Managing Director

 

 

 

 

 

MADISON DEARBORN PARTNERS VI-B, L.P.

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its: Managing Director

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

BLUEAPPLE, INC.

 

 

 

 

By:

/s/ Ray Sidhom

 

 

Name: Ray Sidhom

 

 

Its: Chief Executive Officer and President

 

 

 

/s/ James G. Kelly

 

James G. Kelly

 

 

 

JAMES G. KELLY GRANTOR TRUST DATED JANUARY 12, 2012

 

 

 

 

By:

/s/ John Kelly

 

 

Name: John Kelly

 

 

Its: Trustee

 

 

 

/s/ Michael L. Reidenbach

 

Michael L. Reidenbach

 

 

 

/s/ Brendan Tansill

 

Brendan Tansill

 

 

 

/s/ Steven J. de Groot

 

Steven J. de Groot

 

 

 

/s/ Kevin Hodges

 

Kevin Hodges

 

 

 

/s/ David Goldman

 

David Goldman

 

 

 

/s/ Jeff Rosenblatt

 

Jeff Rosenblatt

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

 

 

/s/ Kevin Lambrix

 

Kevin Lambrix

 

 

 

/s/ James Raftice

 

James Raftice

 

 

 

/s/ Peter Cohen

 

Peter Cohen

 

 

 

/s/ Alon Kindler

 

Alon Kindler

 

 

 

/s/ Blake Pyle

 

Blake Pyle

 

 

 

/s/ Greg Robertson

 

Greg Robertson

 

 

 

/s/ Mark Harrelson

 

Mark Harrelson

 

 

 

/s/ John Crouch

 

John Crouch

 

 

 

/s/ Ayman Ibrahaim

 

Ayman Ibrahaim

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



Schedule I

 

Madison Dearborn Partners VI-B, L.P.

Madison Dearborn Capital Partners VI-B, L.P.

Madison Dearborn Capital Partners VI Executive-B, L.P.

MDCP VI-C Cardservices Splitter, L.P.

MDCP Cardservices LLC

Madison Dearborn Capital Partners VI-C, L.P.

 

 



Schedule I

--------------------------------------------------------------------------------

 



Schedule II

 

James G. Kelly

James G. Kelly Grantor Trust Dated January 12, 2012

Michael L. Reidenbach

Brendan Tansill

Steven J. de Groot

Kevin Hodges

David Goldman

Jeff Rosenblatt

Kevin Lambrix

James Raftice

Peter Cohen

Alon Kindler

Blake Pyle

Greg Robertson

Mark Harrelson

John Crouch

Ayman Ibrahaim

 

Schedule II

--------------------------------------------------------------------------------